Name: 2007/786/EC: Council Decision of 22 October 2007 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: European construction;  Europe;  Asia and Oceania;  international affairs
 Date Published: 2007-12-05

 5.12.2007 EN Official Journal of the European Union L 317/63 COUNCIL DECISION of 22 October 2007 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2007/786/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the 2005 Act of Accession and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 23 October 2006 the Council authorised the Commission, on behalf of the European Community and its Member States, to open negotiations with Israel with a view to adjusting the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part (1), hereinafter referred to as the Euro-Mediterranean Agreement, to take account of the accession of the Republic of Bulgaria and Romania to the European Union. (2) These negotiations have been concluded to the satisfaction of the Commission. (3) The text of the Protocol negotiated with Israel provides, in Article 9(2), for the provisional application of the Protocol before its entry into force. (4) The Protocol should be signed on behalf of the European Community and its Member States and applied on a provisional basis subject to its conclusion at a later date, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Protocol to the Euro-Mediterranean Agreement is hereby approved on behalf of the European Community and its Member States, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the European Community and its Member States subject to its conclusion. Article 3 Subject to reciprocity, the Protocol shall be applied on a provisional basis as from 1 January 2007, pending the completion of the procedures for its formal conclusion. Done at Luxembourg, 22 October 2007. For the Council The President J. SILVA (1) OJ L 147, 21.6.2000, p. 3.